On order of the Court, the application for leave to appeal the November 8, 2017 order of the Court of Appeals is considered *403and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we VACATE the July 30, 2014 amended judgment of sentence, and we REMAND this case to the Oakland Circuit Court to reinstate the June 16, 2014 judgment of sentence. Because the June 16, 2014 judgment of sentence was valid under People v. Williams , 294 Mich. App. 461, 811 N.W.2d 88 (2011), the Oakland Circuit Court lacked the authority to correct the sentence. MCR 6.429(A) ("[T]he court may not modify a valid sentence after it has been imposed except as provided by law.")